Citation Nr: 0627176	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  01-03 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to April 18, 2000, for fibromylagia.  

2.  Entitlement to an evaluation in excess of 20 percent on 
or after April 18, 2000, for fibromylagia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

In July 2001, the Board of Veterans' Appeals (Board) denied 
the veteran's claim for an evaluation in excess of 10 percent 
for fibromyalgia.  The veteran appealed the Board's July 2001 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in September 2002, the 
Court vacated the Board's decision and remanded the case for 
proceedings consistent with the Joint Motion for Remand 
(Joint Motion) filed in this case.  The Board denied the 
veteran's claim again in a June 2003 decision, and the 
veteran also appealed that decision to the Court.  In an 
Order dated in August 2004, the Court vacated the Board's 
decision and remanded the case to the Board for proceedings 
consistent with the Joint Motion for Remand filed in this 
case.  The case was subsequently returned to the Board, which 
in turn remanded the case for further development in February 
2005.  That development was completed by the Appeals 
Management Center, and a rating decision was issued in 
February 2006, which increased the evaluation to 20 percent 
for fibromyalgia effective from April 18, 2000.  The veteran 
continued his appeal, and the case has since been returned to 
the Board for appellate review.

In August 2006, the Board granted a motion to advance the 
veteran's case on the docket. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to April 18, 2000, the veteran has not been shown 
to have fibromylagia with widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time.

3.  On or after April 18, 2000, the veteran has not been 
shown to have fibromylagia with widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms that are constant, or nearly so, and refractory 
to therapy.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for fibromyalgia prior to April 18, 2000, have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5025 
(2005).

2.  The criteria for an evaluation in excess of 20 percent 
for fibromyalgia on or after April 18, 2000, have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5025 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The RO did send the veteran a letter in April 2005 in 
connection with his claim for an increased evaluation, which 
did meet the notification requirements.  The Board finds that 
any defect with respect to the timing of the notice 
requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
veteran's claim for an increased evaluation was readjudicated 
in a supplemental statement of the case (SSOC).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation.  Specifically, the April 2005 letter stated that, 
"To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse." 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the April 2005 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2005 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The April 
2005 letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the April 2005 letter 
stated that it was still the veteran's responsibility to 
support his claim with appropriate evidence and to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.  

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decisions, SOC, and SSOCs of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran in March 2006 informing 
him that a disability rating was assigned when a disability 
was determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
March 2006 letter also explained how disability ratings and 
effective dates were determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  The veteran's Social Security Administration 
records were also requested, and he was afforded VA 
examinations in August 1993, December 1993, May 1995, April 
1999, October 2003, and September 2005.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC and SSOCs, which 
informed them of the laws and regulations relevant to the 
veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 10 percent disability 
evaluation effective from May 22, 1991, and a 20 percent 
disability evaluation effective from April 18, 2000, for his 
fibromyalgia pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5025.  Under that diagnostic code, a 10 percent disability 
evaluation is assigned for fibromyalgia with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that require continuous 
medication for control.  A 20 percent disability evaluation 
is contemplated for fibromylagia with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  A 40 percent disability 
evaluation is warranted for fibromylagia with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy.

I.  Prior to April 18, 2000

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
fibromyalgia prior to April 18, 2000.  The medical evidence 
does not show the veteran to have fibromyalgia symptoms that 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  In fact, 
VA medical records dated in March 1999 documented the veteran 
as rarely having any physical complaints aside from his 
trapezius tightness, and the April 1999 VA examiner noted 
that the weather did not appear to affect the veteran's 
symptoms.  
VA medical records dated in June 1999 also noted that the 
veteran was not having a flare-up and that he was doing well.  
He did not have any complaints other than morning stiffness.  
As such, the veteran has not been shown to have met the 
criteria for an evaluation in excess of 10 percent for 
fibromyalgia under Diagnostic Code 5025 prior to April 18, 
2000.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's fibromyalgia is not 
warranted prior to April 18, 2000, on the basis of functional 
loss due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 10 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain.  
However, the effect of the pain is contemplated in the 
currently assigned 10 percent disability evaluation under 
Diagnostic Code 5025.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's fibromyalgia prior to April 18, 
2000.




II.  On or After April 18, 2000

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
fibromyalgia on or after April 18, 2000.  The Board does 
acknowledge the veteran's continuous complaints of pain; 
however, the medical evidence of record does not show him to 
have constant or nearly constant fibromyalgia symptoms that 
are refractory to therapy.  In fact, VA medical records dated 
between January and October 2004 noted that the veteran had 
reported having improved pain control due to physical 
therapy.  Moreover, VA medical records dated in October 2004 
indicated that the veteran did not wish to use analgesic balm 
due to the odor, and the September 2005 VA examiner noted 
that the veteran was afraid to go to the pain clinic for 
injections.  As such, the veteran has refused some forms of 
treatment, and it is unknown as to whether his fibromyalgia 
would have been refractory to such therapy.  Thus, the 
veteran has not been shown to have met the criteria for an 
evaluation in excess of 20 percent for fibromyalgia under 
Diagnostic Code 5025 on or after April 18, 2000.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's fibromyalgia is not 
warranted on or after April 18, 2000, on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned 20 percent rating, and no higher.  In this 
regard, the Board observes that the veteran has complained of 
pain on numerous occasions.  However, the effect of the pain 
is contemplated in the currently assigned 20 percent 
disability evaluation under Diagnostic Code 5025.  Indeed, 
the February 2006 rating decision specifically contemplated 
this pain in its grant of the 20 percent disability 
evaluation under Diagnostic Code 5025.  The veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  In fact, the September 2005 
VA examiner stated that the veteran did not have increased 
weakness, decreased endurance, or incoordination following 
repetitive range of motion throughout the physical 
examination.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's fibromyalgia on or after April 
18, 2000.


III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
fibromyalgia was caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
fibromylagia under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An evaluation in excess of 10 percent prior to April 18, 
2000, for fibromyalgia is denied.

An evaluation in excess of 20 percent, on oar after April 18, 
2000, for fibromyalgia is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


